      Case 4:20-cv-02154 Document 41 Filed on 07/20/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                                July 20, 2021
                            SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

TERRI PEPPER,                                   §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL ACTION NO. 4:20-CV-02154
                                                §
LIFE PROTECT 24/7, INC. d/b/a LIFE              §
PROTECT 24/7,                                   §
                                                §
         Defendant.                             §

                       ORDER OF DISMISSAL ON STIPULATION

       Parties in the above styled and numbered cause of action have filed a Stipulation of

Dismissal with prejudice, pursuant to Rule 41(a)(1)(A))0(ii) of the Federal Rules of Civil

Procedure (Dkt. No. 40).

       Accordingly, it is Ordered that this case is dismissed with prejudice, with each party to

bear its own costs.

       It is so ORDERED.

       SIGNED on this 20th day of July, 2021.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
